Citation Nr: 0837241	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1971 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record. 

Following the hearing, the appellant submitted additional 
evidence along with a waiver in writing of the right to have 
the additional evidence initially considered by the RO.  
Therefore, the Board may proceed with the appeal.  38 C.F.R. 
§ 20.1304(c).

Before the claim of service connection for post-traumatic 
stress disorder is considered on the merits, the claim is 
REMANDED to the RO via the Appeals Management Center  in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in November 2004, the RO denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD) because the medical evidence did not 
show a diagnosis of PTSD or a verifiable in-service stressor; 
the veteran did not perfect an appeal of the November 2004 
rating decision. 

2. The additional evidence presented since the rating 
decision in November 2004 by the RO, denying service 
connection for PTSD, relates to an unestablished fact 
necessary to substantiate the claim, that is, a diagnosis of 
PTSD predicated on an alleged in-service stressor. 


CONCLUSIONS OF LAW

1. The rating decision of December 2004 by the RO, denying 
service connection for PTSD, became final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008).

2. The additional evidence presented since the rating 
decision by the RO in November 2004, denying the claim of 
service connection for PTSD, is new and material, and the 
claim of service connection for PTSD is reopened.  38 
U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
for PTSD is resolved in the veteran's favor, the only matter 
disposed of in this decision, further discussion here of 
compliance with the VCAA with regard to the claims to reopen 
is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

In a rating decision in November 2004, the RO denied the 
veteran's claim of service connection for PTSD because the 
medical evidence did not show treatment for or a diagnosis of 
PTSD or was there credible evidence of an in-service 
stressor.  Although the veteran filed a notice of 
disagreement initiating an appeal he did not perfect the 
appeal.  By operation of law, the rating decision of November 
2004 by the RO became final based on the evidence of record.  
38 C.F.R. § 3.104. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in November 2004 is 
summarized as follows:  

The veteran's discharge (DD Form 214) shows that he served in 
Vietnam, and that his awards included the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
and a Rifle Marksmanship Badge.  His military occupational 
specialty was Rifleman.  The veteran's service personnel 
records show that he served aboard the USS America (CVA-66).  
The veteran served with 1st Battalion, 8th Marines, 2nd Marine 
Division.  The veteran was part of a Marine Corps Company 
detachment assigned to the USS America in February 1973.

The service medical records contain no complaint, finding, or 
history of a psychiatric illness.  

In a statement in October 2004, the veteran listed as in-
service-stressors helping to put out a kitchen fire while on 
board the USS America, being nervous on a board a ship at sea 
as he did not know how to swim, coming under enemy fire from 
a North Vietnam missile boat while stationed in the Gulf of 
Tonkin, standing guard for weapons as part of his duties 
aboard the USS America, the death of Commander H. in North 
Vietnam, and the deaths of his grandmother and his mother in 
law while he was in service.  The veteran also reported that 
he served for 6 months aboard the USS Trenton in the 
Mediterranean Sea, and was involved in the evacuation of 
refugees to be taken from Cyprus, Greece, to Beirut, Lebanon.  
During the evacuation process he was exposed to dead bodies 
and severed body parts on the beach.  

VA records, starting in 1999, document depression.  The 
records also show that the veteran was injured at work and 
has been unemployed since 1999.    

Current Application

Although the prior rating decision of November 2004 became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

As the application to reopen the claim of service connection 
for PTSD was received in October 2005, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence received since the November 2004 
rating decision is summarized as follows:  

VA records, date in February 2005, document a diagnosis of 
PTSD.  The veteran reported that while on board the USS 
America off the Gulf of Tonkin, he was on the top deck 
loading aircrafts with weapons when the ship came under enemy 
attack and the crew was required to throw the weapons 
overboard.  The veteran also stated that he was on board the 
USS Trenton which was sent to Cyprus.  The veteran reported 
feeling claustrophobic in the ship because he did not know 
how to swim.  

In January 2006, the diagnosis was chronic severe Vietnam War 
induced PTSD in relapse.  It was noted that the veteran was 
active in combat in Vietnam between 1972 and 1973.  The 
veteran also reported that in 1974 during the Greek-Turkish 
Conflict he was sent to Greece to rescue embassy personnel 
and witnessed dead bodies on the beach.  

In support of his claim, the veteran submitted a summary of 
USS Trenton's involvement in the evacuation of 286 refugees 
from Cyprus to Beirut, Lebanon.  

In a stressor statement in August 2006, the veteran reported 
that he served in a Marine detachment assigned to the USS 
America in Vietnam from June 1972 to March 1973.  During that 
time, a well-respected friend and Navy pilot, Commander J. H. 
was killed when his plane was shut down.  He stated that 
initially it was reported that Commander J. H. was missing in 
action and later his death was confirmed.  He also related 
that in 1974 he saw dead bodies on the beach and fighting 
with small arms fire.  

Information from the Marine Corps Education Command, received 
in October 2006, confirmed that the veteran's Battalion was 
in Cyprus in 1974. 

A memorandum from Disabled American Veterans received in 
December 2006, contained information regarding the USS 
Trenton and a list of USS America's Awards.  

An article that showed Lieutenant Commander J.H.'s aircraft 
took off from the USS America and was struck over North 
Vietnam.  He was listed as missing in action.  It was later 
confirmed that he had died.   

At a June 2008 personal hearing, the veteran testified that 
he spent 2 years in Vietnam as part of a Marine Corps Company 
detachment assigned to the USS America.  He stated that 
during that time he learned that his pilot friend's plane, 
Commander J.H., was shot down.  He also stated that he spent 
6 months in the Mediterranean Sea aboard the USS Trenton.  He 
went to Cypress, Greece, to evacuate refugees during a 
conflict between Greece and Turkey.  He reported landing on 
the beach and hearing small arms.  The veteran described dead 
bodies on the beach.  

The record shows that the claim of service connection for 
PTSD was previously denied because the medical evidence did 
not show a diagnosis of or treatment for PTSD, and there was 
no credible evidence of any in-service stressor.  As the 
additional evidence, namely, the VA medical reports in 
February 2005 and January 2006, document a diagnosis of PTSD 
due to in-service stressors, the evidence relates to the 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a current diagnosis of PTSD and evidence of 
in-service stressors to support the diagnosis of PTSD, the 
absence of which was the basis for the prior denial of the 
claim, constituting new and material evidence, which raises a 
reasonable possibility of substantiating the claim, and the 
claim is reopened.  38 U.S.C.A. § 5108. 




ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is granted. 


REMAND

The veteran has reported being on the top deck of the USS 
America off the Gulf of Tonkin, when the ship came under 
enemy fire from a North Vietnam missile boat.  In January 
2006, the veteran related that he was in combat in Vietnam 
between 1972 and 1973.

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development of the 
in-service stressors is required. 

Accordingly, the claim is REMANDED for the following action. 

1. Obtain the records of the Social 
Security Administration.

2. Request from the proper Federal 
custodian the deck log and history of the 
USS America from June 1972 to March 1973 to 
ascertain whether there was a report of an 
attack from a North Vietnam missile boat on 
the flight deck.

3. Request from the proper Federal 
custodian, the unit history of the Marine 
Detachment assigned to the USS America 
from June 1972 to March 1973.

4. If and only if a stressor is verified, 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has PTSD under the criteria in DSM-
IV, based upon the verified stressor(s) 
only.  The claims folder must be made 
available to the examiner for review. 

5. After the development requested has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


